J-S32013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 THOMAS J. PARIS                           :
                                           :
                    Appellant              :   No. 736 MDA 2022

             Appeal from the PCRA Order Entered April 20, 2022
             In the Court of Common Pleas of Schuylkill County
            Criminal Division at No(s): CP-54-CR-0000950-2015


BEFORE: PANELLA, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY PANELLA, P.J.:                   FILED: DECEMBER 20, 2022

      Thomas J. Paris appeals, pro se, from the order dismissing his third

petition filed pursuant to the Post Conviction Relief Act (“PCRA”). See 42

Pa.C.S.A. §§ 9541-9545. We affirm.

      In January 2016, Paris entered an open guilty plea to one count of

receiving stolen property. In March 2016, the trial court sentenced Paris to 23

months of probation. Paris did not file a direct appeal. On February 23, 2018,

the Commonwealth filed a motion to revoke Paris’s probation, based upon

Paris’s arrest due to his involvement in two separate criminal episodes. On

March 20, 2018, Paris stipulated to the probation violations, and the trial court

revoked probation and resentenced Paris to one to two years in prison.

Notably, the sentencing order explicitly states that the maximum date on the
J-S32013-22


sentence is February 18, 2020, due to credit for time served. Paris again did

not file a direct appeal.

      On May 15, 2019, Paris filed his first PCRA petition, arguing the trial

court should modify and reduce his term of imprisonment. The PCRA court

denied relief. On June 17, 2019, Paris, pro se, filed a second PCRA petition,

claiming the trial court failed to provide credit for time spent at liberty while

on probation. The PCRA denied the petition as untimely filed. This Court

affirmed the PCRA court’s order. See Commonwealth v. Paris, 1114 MDA

2019 (Pa. Super. filed Jan. 28, 2020) (unpublished memorandum).

      On January 5, 2022, Paris filed the instant PCRA petition, broadly

reasserting the claims he raised in his second PCRA petition. The PCRA court

issued a Pa.R.Crim.P. 907 notice. In response, Paris filed two separate filings,

titled “PCRA petition,” wherein he states, in part, that his sentence expired on

February 18, 2020. Subsequently, the PCRA court dismissed Paris’s PCRA

petition as untimely filed. This timely appeal followed.

      We need not reach the substance of Paris’s issue on appeal, as he is

ineligible for PCRA relief. The PCRA states that an appellant not currently

incarcerated or on probation or parole regarding the sentence for which PCRA

relief is requested cannot establish eligibility for PCRA relief. See 42 Pa.C.S.A

§ 9543(a)(1)(i); see also Commonwealth v. Ahlborn, 699 A.2d 718, 720

(Pa. 1997) (stating that PCRA petitioner who had completed his prison




                                      -2-
J-S32013-22


sentence prior to any final adjudication of his PCRA petition was ineligible for

PCRA relief).

       Here, on March 20, 2018, the trial court imposed a probation revocation

sentence, which had a maximum of 2 years in prison, and a maximum

sentence date of February 18, 2020. See Order, 3/20/18; see also PCRA

Petition, 4/18/22, at 1 (unnumbered) (wherein Paris admits that his sentence

concluded on February 18, 2020); PCRA Petition, 3/31/22, at 1 (unnumbered)

(same). Paris has accordingly completed serving the sentence for which he

seeks relief.

       As Paris is no longer in prison or on probation or parole, we find he has

failed to meet the requirements of eligibility for relief under the PCRA. See 42

Pa.C.S.A § 9543(a)(1); see also Ahlborn, 699 A.2d at 720. Accordingly,

because the PCRA court ultimately dismissed the PCRA petition, we affirm the

decision, albeit on different grounds.1

       Order affirmed.




____________________________________________


1 We additionally note that Paris’s sentence became final in April 2018, upon
the expiration of the time to file a direct appeal. Therefore, his instant PCRA
petition, filed on January 5, 2022, was patently untimely. See 42 Pa.C.S.A.
§ 9545(b)(1) (stating that any PCRA petition, “including a second or
subsequent petition, shall be filed within one year of the date the judgment
becomes final[.]”). Furthermore, Paris does not plead and prove any of the
timeliness exceptions. See id.

                                           -3-
J-S32013-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/20/2022




                          -4-